DETAILED ACTION
Disposition of Claims
Claims 18-37 remain pending.  Claims 1-17 remain cancelled.  No amendments to the claims have been presented.  

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0200764 A1, Published 06/25/2020.  Amendments to the specification presented on 03/04/2021 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
The Power of Attorney filed on 09/17/2021 is acknowledged and entered. 
This corrected Notice is in response to the IDS filed on 11/08/2021.


Response to Arguments
Applicant's arguments filed 09/20/2021 regarding the previous Office action dated 04/21/2021 have been fully considered.  In light of the filing and acceptance of a terminal disclaimer, all outstanding rejections have been withdrawn as noted herein.


Terminal Disclaimer
The terminal disclaimer filed on 09/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,416,171 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2021 was filed after the mailing date of the Notice of Allowability on 09/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 18-37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,416,171 is withdrawn in light of the filing and acceptance of a terminal disclaimer over the ‘171 patent.



Conclusion
Claims 18-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648